Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/2020 and 6/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The disclosure is objected to because of the following informalities:
Under “BRIEF DESCRIPTION OF THE DRAWINGS” 
Figure 2 is described as schematic flowchart and Figure 3 as a  schematic diagram. 
These figures are TABLES. 
Page 7, line 6 states FIG, 2 shows a first priority table. 
Page 7, line 18 states FIG. 3 shows a table structure. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding Claims 1,9, and 17,  It is unclear how obtaining first priority of a system and second priority of each of the DTCs in the system is performed.  Moreover, it is unclear where and how the first ranking is out putted. 
Regarding Claims 2 and 10, the expressions "according to systems to which the DTCs belong for the first time" and "in the system to which the DTC belongs for the second time" is unclear because there is no specification or disclosure concerning the meaning of the terms "first time" and "second time" in the claimed context. The relevant parts of the description were consulted for clarification of this lack of clarity (see p.10, last paragraph - p.11, first paragraph). However, the content of the teachings found there did not expressly defined what is meant by the terms "first time" and "second time". 
Regarding Claims 3, and 11. The expression "associated" has the meaning of "to be connected (with something else)". Since the claims do not disclose any definition giving an answer to which or what the "DTCs are associated", the subject-matter of the claim is unclear. 
In order to identify the subject-matter for which protection is sought, the description may serve as a basis for clarification: For example, according to p. 12, last paragraph the "associated DTCs" may be determined according to a mapping relationship in a preset association list. 
The expression "determining a main DTC" without any further information how said "determination of a main OTC" is made leaves the skilled person in doubt about the subject-matter for which protection is sought. The description was consulted for clarification and it appears that the explanation of step 404 at p.13 (last passage on this page) could serve as a basis for clarification. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8  are directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a natural phenomenon. The method steps: "obtaining ... " and "ranking ... " do not necessarily require technical means:  For example, the two diagnostic trouble codes could be looked up by a user by reading flashing light codes and mapping codes to table of DTCs, and the ranking could be made by the user by a purely mental realization. The feature "outputting" may be considered as the only technical feature in the claim. 
Since the method steps "obtaining ... " and "ranking ... " do not achieve a technical effect in combination with the only technical feature "outputting", the technical effect achieved by the subject-matter of claim 1 is "outputting a first ranking result".  Which can be done mentally by user. 
Regarding Claims 2-8, Similarly, these claims also include mental steps which do not necessarily require technical means and are therefore excluded from patentability. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1,2, 9, 10, and 17 are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by Bell et al. US 20160203657 A1. 
Regarding claims 1, 9, and 17 as best understood Bell discloses an automobile trouble diagnosis method, comprising: obtaining at least two diagnostic trouble codes (DTC) ; ranking the at least two DTCs according to a first priority (first category)  of a system to which each of the at least two DTCs belongs and a second priority (upstream or downstream failure DTCs) of each of the DTCs in the system to obtain a first ranking result; and outputting the first ranking result. See paragraph [0012].
Regarding claim 2, and 10, as best understood Bell discloses wherein the ranking the at least two DTCs according to a first priority ( category) of a system to which each of the at least two DTCs belongs and a second priority of each of the DTCs in the system to which the DTC belongs comprises: ranking, based on the first priority of the system to which each of the DTCs belongs, the at least two DTCs according to systems to which the DTCs belong for the first time; and ranking the DTCs in the systems according to the second priority of each of the DTCs in the system to which the DTC belongs for the second time to obtain the first ranking result. See para. [0013]. 
Allowable Subject Matter
Claims 4-8,  and 12-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached after 3pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD CASTRO/Examiner, Art Unit 3747                    


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747